DETAILED ACTION
Claims status
In response to the application filed on 12/21/2021, claims 1-20 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US 2020/0107356 A1) in view of Kudo et al. (US 12/21/2021/0035467 A1).
Regarding claim 1; Rico Alvarino discloses a method comprising: 
initiating wireless transmission of a first data frame of data designated for wireless transmission (See Fig. 4: at step 412, the UE 402 may determine if the second grant indicates an implicit HARQ-ACK for the ongoing first uplink transmission. The UE 402 may determine whether the second grant indicates that the base station 404 has decoded at least one repetition of the first uplink transmission. ¶. [0059]), the wireless transmission of the first data frame being via a first wireless signal packet configured to carry the data of the first data frame (See Fig. 2s: FIG. 2A is a diagram 200 illustrating an example of a first subframe within a 5G/NR frame structure. FIG. 2C is a diagram 250 illustrating an example of a second subframe within a 5G/NR frame structure. FIG. 2D is a diagram 280 illustrating an example of Up Link (UL) channels within a 5G/NR subframe. ¶. [0040]); 
directing termination of the wireless transmission of the first data frame via the first wireless signal packet prior to wireless transmission (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]), via the first wireless signal packet, of all of the data of the first data frame (See Fig. 4: at step 416, At 416, the UE 402 may terminate the remaining scheduled repetitions of the first uplink transmission based on the time determined at 414. ¶. [0066]); and 
directing, in response to termination of transmission of the first data frame, wireless transmission of a signal (See Fig. 4: at step 416-418, determining to terminate the scheduled repetitions of the first uplink transmission; ¶. [0066]), of the first data frame via the first wireless signal packet terminated prior to completion of transmission of all of the data of the first data frame via the first wireless signal packet (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]).
Even though, Rico Alvarino discloses the method of terminating the first uplink transmission of the first wireless signal prior to completion of the first UL transmission, Rico Alvarino doesn’t explicitly discuss the method of sending a termination signal indicating that transmission of the first data frame.
However, Kudo discloses the method of sending a termination signal indicating that transmission of the first data frame is terminated (See Figs. 1s and 6; reporting/sending a termination command for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. ¶. [0019] and ¶. [0068]).
The rationale of combining the Rico Alvarino and Kudo is that Kudo’s method of sending termination signal/command to terminate the first data transmission could be apparently implemented into Rico Alvarino’s system of terminating the repetitions of the first UL transmission based on the time and grant. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of sending a termination signal as taught by Kudo to have incorporated in the system of Rico Alvarino, so that it would provide a proposition of the present invention is to provide a wireless communication system and a wireless communication method in which not only does a transmitting node obtain a transmission opportunity for random access, but also a receiving node obtains a transmission opportunity based on information relating to transmission-waiting data in the transmitting node, and grants the transmission opportunity to the transmitting node, thereby making it possible to transmit user data with an influence of a hidden terminal in the transmitting node being reduced, and thereby causing the receiving node to obtain the transmission opportunity to increase the number of nodes that are intended to perform transmission in a random access scheme and to increase the frequency with which the transmitting node performs the transmission. Kudo: ¶. [0014].

Regarding claim 2; Rico Alvarino discloses the method wherein termination of the wireless transmission of the first data frame includes termination of transmission of the first wireless signal packet (See Fig. 4: The UE 402 may be able to decode the implicit HARQ-ACK before the end of the second grant. That is, the UE 402 may perform an early decoding of the second 

Regarding claim 3; Rico Alvarino discloses the method wherein the directing the termination of the wireless transmission of the first data frame is in response to a determination that a time of transmission of at least a portion of the data of the first data frame, via the first wireless signal packet, is within a protected wireless communication time slot (See Fig. 6: The termination of the first uplink transmission repetitions is configured to be k subframes after the end of the grant 604, or at subframe n2+k if the end of the grant 604 is scheduled to occur at subframe n2. ¶. [0073]).

Regarding claim 6; Rico Alvarino discloses the method wherein a second data frame is transmitted in response to a receiving device acknowledging receipt of the termination signal (See Fig. 8: the UE may transmit a second uplink transmission according to the second grant using a starting point based on the end point of the second grant. ¶. [0092]).

Regarding claim 7; Rico Alvarino discloses the method of claim 1, further comprising directing wireless transmission, via a second wireless signal packet, of a previously unsent portion of the data of the first data frame that was not sent prior to termination of wireless transmission of the first data frame (See Fig. 4: steps 410-420; ¶. [0059-0064]).



Regarding claim 9; Rico Alvarino discloses the method wherein the termination signal includes a signal sequence that has a particular detection property that a receiving device is configured to recognize as corresponding to termination of wireless transmission of the first data frame (See Fig. 8; steps 806-822, ¶. [0080-0092]).

Regarding claim 10; Rico Alvarino discloses a method comprising: 
beginning to receive, at a receiving device, a first wireless signal packet configured to carry data of a first data frame, the first wireless signal packet being transmitted by a transmitting device (See Fig. 4: from steps 412-420, the receiving device 404 is preparing to receive the uplink transmission from the transmitting device 402; See ¶. [0059-0064]); 
prior to complete reception of the first wireless signal packet (See Fig. 4: at step 414, determining whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]), receiving, at the receiving device, a signal transmitted by the transmitting device (See Fig. 4: receiving the UL transmission at step 420; ¶. [0068]), the signal interrupting the first wireless signal packet (See Fig. 4: The UE 402 may treat the implicit HARQ-ACK as an error or as a false alarm, i.e., interrupting signal, and may choose to ignore the second grant so as to continue the ongoing repetitions of the first uplink transmission. ¶. [0065]) and indicating that the first wireless signal packet terminated prior to complete transmission of the first wireless signal packet (See Fig. 4: at step 414,determining whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]); and 
See Fig. 6: the termination of the repetitions of the first uplink transmission 602 and the start of the second uplink transmission 606 are both based on the scheduled time derived from the end of the grant 604. ¶. [0073]).
Even though, Rico Alvarino discloses the method of terminating the first uplink transmission of the first wireless signal prior to completion of the first UL transmission, Rico Alvarino doesn’t explicitly discuss the method of receiving a termination signal indicating that transmission of the first data frame is terminated.
However, Kudo discloses the method of receiving a termination signal indicating that transmission of the first data frame is terminated (See Figs. 1s and 6; receiving a termination command for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. ¶. [0019] and ¶. [0068]).
The rationale of combining the Rico Alvarino and Kudo is that Kudo’s method of sending termination signal/command to terminate the first data transmission could be apparently implemented into Rico Alvarino’s system of terminating the repetitions of the first UL transmission based on the time and grant. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of sending a termination signal as taught by Kudo to have incorporated in the system of Rico Alvarino, so that it would provide a proposition of the present invention is to provide a wireless communication system and Kudo: ¶. [0014].

Regarding claim 11; Rico Alvarino discloses the method of claim 10, further comprising preparing, at the receiving device, to receive a second wireless signal packet in response to determining that the transmission of the first wireless signal packet has been terminated. (See Fig. 4: The UE 402 may be able to decode the implicit HARQ-ACK before the end of the second grant. That is, the UE 402 may perform an early decoding of the second grant. In one aspect, the UE 402 may elect to terminate the repetitions of the first uplink transmission once it has decoded the implicit HARQ-ACK. ¶. [0064]).

Regarding claim 12; Rico Alvarino discloses the method wherein preparing to receive the second wireless signal packet includes resetting a receive state machine of the receiving device (See Fig. 8, steps 818-822; ¶. [0090-0092]).


Regarding claim 14; Rico Alvarino discloses the method wherein the monitoring for the termination signal is performed in parallel with processing the data (See Fig. 8; step 814, , prior to receiving the full second grant, and may terminate the repetitions of the first uplink transmission, at 816, before the start of the second uplink transmission, e.g., based on a time at which the second grant is decoded. ¶. [0091]).

Regarding claim 16; Rico Alvarino discloses the method of claim 10, wherein: the termination signal includes a signal sequence that has a particular detection property that a receiving device is configured to recognize as corresponding to termination of wireless transmission of the first data frame (See Fig. 8; steps 806-822, ¶. [0080-0092]).

Regarding claim 17; Rico Alvarino discloses a system comprising: 
hardware configured to perform operations (See Figs. 10 and 11 for reception and transmitting components; ¶. [0095] and [0102]), the operations comprising: 
begin transmission of a first wireless signal packet (See Fig. 4: at step 412, the UE 402 may determine if the second grant indicates an implicit HARQ-ACK for the ongoing first uplink transmission. The UE 402 may determine whether the second grant indicates that the base station 404 has decoded at least one repetition of the first uplink transmission. ¶. [0059]), configured to carry data of a first data frame designated for wireless transmission (See Fig. 2s: FIG. 2A is a diagram 200 illustrating an example of a first subframe within a 5G/NR frame structure. FIG. 2C is a diagram 250 illustrating an example of a second subframe within a 5G/NR frame structure. FIG. 2D is a diagram 280 illustrating an example of Up Link (UL) channels within a 5G/NR subframe. ¶. [0040]); 
terminate transmission of the first signal packet (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]) prior to complete transmission of the data of the first data frame via the first wireless signal packet (See Fig. 4: at step 416, At 416, the UE 402 may terminate the remaining scheduled repetitions of the first uplink transmission based on the time determined at 414. ¶. [0066]); and 
transmit a termination signal, the signal (See Fig. 4: at step 416-418, determining to terminate the scheduled repetitions of the first uplink transmission; ¶. [0066]) indicating that transmission of the first wireless signal packet has been terminated prior to complete transmission of the data of the first data frame (See Fig. 4: at step 414, the UE to determine whether or not to terminate the first UL transmission based on the received second grant prior to the next UL transmission; ¶. [0064]).
Even though, Rico Alvarino discloses the method of terminating the first uplink transmission of the first wireless signal prior to completion of the first UL transmission, Rico Alvarino doesn’t explicitly discuss the method of sending a termination signal indicating that transmission of the first data frame.
However, Kudo discloses the method of sending a termination signal indicating that transmission of the first data frame is terminated (See Figs. 1s and 6; reporting/sending a termination command for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. ¶. [0019] and ¶. [0068]).
Rico Alvarino and Kudo is that Kudo’s method of sending termination signal/command to terminate the first data transmission could be apparently implemented into Rico Alvarino’s system of terminating the repetitions of the first UL transmission based on the time and grant. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the method of sending a termination signal as taught by Kudo to have incorporated in the system of Rico Alvarino, so that it would provide a proposition of the present invention is to provide a wireless communication system and a wireless communication method in which not only does a transmitting node obtain a transmission opportunity for random access, but also a receiving node obtains a transmission opportunity based on information relating to transmission-waiting data in the transmitting node, and grants the transmission opportunity to the transmitting node, thereby making it possible to transmit user data with an influence of a hidden terminal in the transmitting node being reduced, and thereby causing the receiving node to obtain the transmission opportunity to increase the number of nodes that are intended to perform transmission in a random access scheme and to increase the frequency with which the transmitting node performs the transmission. Kudo: ¶. [0014].

Regarding claim 18; Rico Alvarino discloses the system wherein transmission of the first wireless signal packet is terminated in response to a determination that a time of transmission of at least a portion of the data of the first data frame, via the first wireless signal packet, is within a protected wireless communication time slot (See Fig. 6: The termination of the first uplink 

Regarding claim 20; Rico Alvarino discloses the system wherein the termination signal includes a signal sequence that has a particular detection property that a receiving device is configured to recognize as corresponding to termination of the first wireless signal packet (See Fig. 8; steps 806-822, ¶. [0080-0092]).

Allowable Subject Matter
Claims 4-5, 15, and 19 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 12/21/2021, Applicant's arguments, with regards to claims 1-20, have been fully considered but they are not persuasive.
Arguments:
Applicant argued that Rico Alvarino fails to teach or suggest the recited “directing termination of the wireless transmission of the first data via the first wireless signal packet prior to wireless transmission, via the first wireless signal packet, of all of the data of the first data frame”.
Examiner’s responses:
Examiner respectfully disagrees. Rico Alvarino clearly teaches the method of determining a time to terminate the remaining scheduled repetitions of the first uplink transmission. The UE 402 may be able to decode the implicit HARQ-ACK before the end of the second grant. That is, the UE 402 may perform an early decoding of the second grant. In one aspect, the UE 402 may elect to terminate the repetitions of the first uplink transmission once it has decoded the implicit HARQ-ACK. The termination may occur a period of time after decoding of the second grant, yet prior to the scheduled beginning of the second uplink transmission. The second uplink transmission may be scheduled with a relationship to or otherwise based on the end of the second grant, the UE 402 may thus terminate the repetitions of the first uplink transmission before starting the second uplink transmission. In one aspect, the UE 402 may elect to terminate the repetitions of the first uplink transmission based on the end of the second grant, even with the early decoding. As such, the UE 402 may delay terminating the repetitions of the first uplink transmission until the start of the second uplink transmission.
Therefore, it is very clear that Rico Alvarino teaches the UE to direct termination of the repetitions of the first UL transmission before starting the next UL transmission.

Applicant further argued Rico Alvarino teaches away from the recited “directing…wireless transmission of a termination signal.” Applicant further contended that “the HARQ ACK is not a signal” because the base station doesn’t direct “wireless transmission of a termination signal”.
Examiner’s response:
Examiner further disagrees. Rico Alvarino teaches the method of receiving UL transmission from the transmitting side, and determining to terminate the repetitions of the first UL transmission before starting the second UL transmission. the termination of the repetitions of the first uplink transmission 602 and the start of the second uplink transmission 606 are both based on the scheduled time derived from the end of the grant 604. Rico Alvarino: see ¶. [0073]. Thus, Rico Alvarino clearly teaches the process of termination for communication of the UL transmission before the following transmission. 
In response to the term “HARQ-ACK”, the UE 104 may include a HARQ-ACK determination component 198 configured to receive a first grant for a first set of allocated uplink resources. The HARQ-ACK determination component 198 may also be configured to transmit a first portion of a first set of repetitions of a first uplink transmission using the first set of allocated uplink resources. The HARQ-ACK determination component 198 may also be configured to receive a second grant for a second set of allocated uplink resources. The HARQ-ACK determination component 198 may also be configured to determine whether the second grant indicates a HARQ-ACK for the first uplink transmission. In some examples, the HARQ-ACK determination component 198 may be configured to determine whether the second grant indicates the HARQ-ACK for the first uplink transmission based on whether the first set of allocated uplink resources overlaps with the second set of allocated uplink resources. 

Kudo further discloses the method of giving command for a termination signal for communication based on the obtaining and the granting of the transmission opportunity in the receiving node; and the transmission opportunity control unit of the receiving node is configured to perform update or termination of the condition for the communication based the obtaining and the granting of the transmission opportunity in the receiving node based on the UD report beings added to the user data. Kudo:  ¶. [0019] and ¶. [0068].
In view of the above reasoning, the combined teaching of Rico Alvarino and Kudo successfully teaches each and every limitation of the claimed elements. As a consequence, the combined teaching also renders the rest of the dependent claims. Thus, Examiner believes that all the rejections shall be sustained. 



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAI AUNG/
Primary Examiner, Art Unit 2416